Citation Nr: 1816040	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.  The Veteran died in March 2015.  The appellant is the Veteran's daughter and claims as a surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 and June 2016 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant does not qualify as a child for purposes of eligibility for accrued benefits as she did not become permanently incapable of self-support prior to attaining 18 years of age and is over 23 years of age. 

2.  No burial expenses on behalf of the Veteran were paid by the appellant, and sufficient evidence showing payment by the appellant of expenses incurred for the Veteran's last sickness have not been presented.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits to the appellant, the adult daughter of the deceased Veteran, have not been met. 38 U.S.C. §§ 5107, 5121 (2012); 38 C.F.R. § 3.1000 (2017).

2.  The criteria for reimbursement of burial expenses of the Veteran to be paid to the appellant have not been met.  38 U.S.C. § 2302 (2012); 38 C.F.R. §§ 3.1700, 3.1702, 3.1705 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the appellant in March 2015.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in January 2017.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the appellant submitted an invoice for funeral expenses and the Veteran's death certificate.  The appellant has not identified any evidence for VA to obtain.  Moreover, under 38 U.S.C. § 5121, the burden is on the claimant to submit appropriate evidence.

A January 2017 Statement of the Case (SOC) indicated the reasons for the denial of the claims, and that if the appellant has paid the funeral bill since filing the claim, she should send a copy of the receipt.  The SOC also noted that the appellant did not pay any expenses of the last illness or burial.  A May 2017 letter also advised the appellant that she could submit additional evidence.  The appellant has had over a year to provide additional evidence and has not done so.

Based on the foregoing, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accrued and Burial Benefits Claims

Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000 (a) (2017).  The term "child" is defined under 38 C.FR. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000 (d)(2).  The evidence does not indicate that the appellant has at any time pertinent to the present appeal qualified as a "child" as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000 (d)(2).

Nevertheless, accrued benefits may also be paid to reimburse a person who bore the expenses of the last sickness and burial of a payee.  38 U.S.C. § 5121 (a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003 (a).  As such, although the appellant does not qualify as a child for accrued benefits purposes, she may recover accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the payee's last sickness and burial.  See 38 U.S.C. § 5121 (a)(6) (2012); 38 C.F.R. § 3.1000 (a)(5).

The VA Adjudication Procedures Manual, M21-1 (Manual) contains provisions relative to the allowance of items of expense in connection with claim for reimbursement under 38 U.S.C. § 5121 (a)(6).  M21-1, Part VIII, Chapter 5, para. 11-12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  Id.

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1, Part VIII, Chapter 5, para. 12(a).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1, Part VIII, Chapter 5, para. 12(b).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the Manual. Under M21-1, Part V, Subpart 1, Chapter 3, Section D, para 3(b), the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

Next, burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C. § 2302 (2012); 38 C.F.R. § 3.1700 (2017).  If a Veteran dies as a result of a nonservice-connected disability or disabilities, VA will pay the maximum burial allowance specified in 38 U.S.C. § 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  38 C.F.R. § 3.1705 (a).

In this case, the death certificate shows the Veteran died in March 2015 of ischemic cardiopathy, chronic obstructive pulmonary disease, and hypertensive cardiopathy.  The appellant submitted an invoice for funeral services and burial expenses.  However, the invoice was addressed to someone other than the appellant.  Additionally, the down payment was made of $221.00, but there is no evidence that any other expenses were paid.  No expenses associated with the Veteran's last illness were submitted.

After a review of the evidence, the Board finds that entitlement to accrued benefits for the last sickness and burial, and entitlement to burial benefits.  As stated above, there was no evidence showing the appellant bore the expenses of the last sickness.  With respect to the burial expenses, while there was evidence that someone paid a down payment toward the burial expenses, the person who paid was not the appellant.  The appellant claimed that she personally paid the burial expenses.  Nonetheless, she has provided no receipt showing this.  The Board finds in this case, that a receipt for this expense is necessary to substantiate the claim.  As a receipt has not been given, and the more persuasive evidence (i.e. the funeral expense invoice) shows someone other than appellant has paid a down payment, there is insufficient evidence to warrant granting the claim.


ORDER

Entitlement to burial benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


